AFFIRM; and Opinion Filed March 19 2013.




                                                  In The
                                            Qnurt ni Appiaki
                                    fift1! Ditrtrt uf .Ixa at a11as
                                                       No. 05-1 i-01367-CV

         LEONARD LEVINE AND HENRY CANTU, A PARTNERSHIP
                    STYLED BEST ONE, Appellants
                                V.
UNIQUE BEVERAGE COMPANY, DALE PAPPAS, ATKINSON-CRAWFORD SALES,
                 CO., AND SCOTT GIBBONS, Appehees
                                   On Appeal from the 19 1st Judicial District Court
                                               Dallas County. Texas
                                         Trial Court Cause No. 10-13075

                                          MEMORANDUM OPINION
                                   Before Justices Lang-Miers, Myers, and Richter’
                                              Opinion by Justice Richter
          Appellants Leonard Levine and Henry Cantu, partners in a partnership styled Best One,

appeal the trial court’s orders granting the no-evidence motion for summary judgment filed by

Unique Beverage Company and Dale Pappas. granting the no-evidence motion for summary

judgment filed by Atkinson-Crawford Sales, Co. and Scott Gibbons, and dismissing all of their

claims with prejudice. In five issues, appellants argue the trial court erred in granting appellees’

motions for summary judgment. For the reasons set forth below, we affirm the judgments of the

trial court. The background of the case and the evidence are well known to the parties, and we


 The Honorable Martin E. Richter, Retired Justice, sitting by assignment.
therefire i.iiib•.i.t reciuition of ti.ie fa.c..t..s Wi. issue. this nem.crariun.:.. opmion pnrsuant. to T.•.u.s

Rule of Appellate Procedure 47.4 because the law to he applied in the case is vell settled.

                            FACTUAL ANt) PROCEDURAL BAC KGROUNI)

        Leonard Levine (Levine) and Henry Cantu (Cantu) were partners in a partnership styled

Best One. In 2007. Levine and Cantu began seeking an energy drink for Best One to represent in

sales to cusWmers in Mexico. Unique Beverage Company. LLC (Unique) manufactured and

distributed beverages, including Wired Energy Drink, Dale Pappas (Pappas> was employed by

Unique.     Atkinson-Crawford Sales, Co. (Atkinson) was a distribution company and Scott

Gibbons (Gibbons) was its Dallas Division Manager. Cantu contacted Gibbons to inquire about

the possibility of distributing Wired Energy Drink in Mexico. Gibbons, in turn, put Cantu in

touch with Pappas. Cantu initially proposed that Unique deliver Wired Energy Drink to Laredo,

Texas and sell it to Best One for approximately $16 per case. Best One would then sell Wired

Energy Drink to a group in Mexico for a higher price. Best One’s commission would be the

difference between the price Best One paid to Unique for the drink, and the price Best One

negotiated with buyers in Mexico. Cantu later proposed that Best One act as a broker for Unique

by attempting to find buyers in Mexico for the drink. One of the potential buyers identified by

Cantu was Dikesa Distribution (Dikesa), owned by Reuben Bojorges.

        In September 2008, Pappas, Levine, Levine’s attorney, and Gibbons met with Reuben

Bojorges to discuss the possibility of selling Wired Energy Drink to Dikesa.                     The parties

attempted to negotiate a deal but encountered difficulties negotiating Best One’s fee agreement,

Dikesa’s request for a significant increase in the amount of free samples of Wired Energy Drink

for marketing purposes, and the acquisition of necessary permits and licenses to facilitate
shipment ol the product to Mexico. I iltimately. Unique declined to sell Wired Energy Drink to

Best One.

             In October 2010, Levine, Cantu, and Best One (collectively. Best One) filed suit against

Unique. Pappas. Atkinson—Crawfiwd, and Gibbons, alleging in their third amended                                               petition    that

defendants: (I) breached their agreement to sell Wired Energy I)rink to Best One at an allegedly

agreed price: (2) tortiously interfered with an alleged agreement between Best One and Dikesa

Distribution; and (3) committed common law fraud, Best One alleged that it was entitled to

recover for the value of its services and sought recovery of actual and exemplary damages.

            Unique and Pappas filed both traditional and no—evidence motions for summary

judgment. Atkinson-Crawford and Gibbons filed a separate no-evidence motion for summary

judgment. Best One filed a combined response to all of the summary judgment motions. Unique

and Pappas filed a reply and numerous objections to Best One’s summary judgment evidence.

Atkinson-Crawford and Gibbons also filed a reply and objections.

            On September 9, 2011, the trial court held a hearing on all of the motions for summary

judgment.          On September 29, 2011, the trial court signed an order granting the no-evidence

motion for summary judgment filed by Unique and Pappas, and dismissed all of Best One’s

claims against Unique and Pappas.
                          2 On November 30, 2011, the trial court granted the no

evidence motion for summary judgment filed by Atkinson-Crawford and Gibbons and ordered

that “Best One take nothing from the Defendants Atkinson-Crawford Sales Co. and Scott

Gibbons.”           Levine, Cantu, and Best One now appeal both orders granting the no-evidence

motions for summary judgment filed by Unique, Pappas, Atkinson-Crawford, and Gibbons.




2
    The trial court’s order granting summary judgment did not address the traditional motion for summary judgment filed by Unique and Pappas.




                                                                       3
                                          STAN1)ARfl OF REViEW

        When a party files a no-evidence motion for summary judgment, the burden shifts to the

non-movant to pre nt enough evidence to raise a genuine issue of material fact on the

challenged elements. i’EX. R. civ.    .   1 66a( i): Sw. Elec. Power Co.   i’.   Grant, 73 S.W.3d 211 2 15
                                                                                                     ,




(Tex. 2002).   We review a no-evidence motion for summary judgment under the same legal

sufficiency standard used to review a directed verdict,          King Ranch, Inc. v. Chapman, II $

S.WJd 742. 750—51 (Tex. 2003): Polkml v. Ilanschen, 315 S.W.3d 636, 63$ (Tex. App—

Dallas 2010. no pet.). The moving party must file a motion that specifies which elements of the

nonmoving party’s claim lack supporting evidence. Tux. R. Civ. P. 166a(i); Thomas v. Omar

In vestments. Inc., 129 S.W.3d 290, 293 (Tex. App. —Dallas 2004. no pet.).                  Once a proper

motion is Filed, the burden shifts to the nonmoving party to present evidence raising any issues of

material fact. Pollard, 315 S.W.3d at 638. We examine the record in the light most favorable to

the non-movant and disregard all contrary evidence and inferences. King Ranch, 11$ S.W.3d at

750—51; Wa/-Mart Stores, Inc.   i’.   Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002). A no-evidence

summary judgment is improper if the respondent brings forth more than a scintilla of probative

evidence to raise a genuine issue of material fact on the challenged elements. TEx. R. Civ. P.

166a(i); Wa/-Mart Stores. 92 S.W.3d at 506. The respondent is “not required to marshal its

proof; its response need only point out evidence that raises a fact issue on the challenged

elements.” TEX. R. CIV. P. 166a(i) cmt.-1997; Hamilton v. Wi/son, 249 S.W.3d 425, 426 (Tex.

2008) (per curiam).    We review a no-evidence summary judgment for evidence that would

enable reasonable and fair-minded jurors to differ in their conclusions. Id. (citing City        f Keller
v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005)).




                                                    4
                                             DISCUSSION

       In five issues, l3est One contends the trial court erred in      granting   the no-evidence

summary judgments because Rest One s summary judgment proof raised fact issues regarding:

 I ) the existence and breach of, and damages br a breach of a contract of sale; (2) interference

with a contract of sale; (3) the practice of common law fraud upon appellants; (4) appellants’

right to recover for the value of their services; and (5) appellants’ right to recover exemplary

damages.   The record reflects that Best One brought suit against ljnique. Pappas, Atkinson—

Crawford, and Gibbons br breach of contract, tortious interference, fraud, and quantum meruit.

Thereafter, Unique and Pappas filed a no-evidence motion for summary judgment arguing there

was no evidence that a contract existed, that they tortiously interfered with the alleged contract,

that they committed fraud, and that appellants were entitled to recover for the value of their

services. In their motion, Unique and Pappas recited the elements of each cause of action alleged

by Best One, and asserted appellants could not provide any evidence to support any of the

elements of any of their causes of action against Unique and Pappas. The record also contains

the motion for no-evidence summary judgment filed by Atkinson-Crawford and Gibbons in

which they also set forth the elements for each of Best One’s alleged causes of action, and

argued that appellants could not provide any evidence to support any of the elements of any of

their causes of action against Atkinson-Crawford and Gibbons.

       Best One filed a joint response to both no-evidence summary judgment motions.

Attached to Best One’s response were affidavits of Levine and Cantu and approximately ninety

pages of e-mails between the parties. The response briefly described the attachments and stated

“[tjhere exists genuine issues as to material facts and the motions for summary judgment should

be denied.” The response did not address the challenged elements and did not designate which




                                                5
summary judgment evidence raised a fact issue with respect to the challenged elements of each

ciuse of action.

           Applying the standard of review, we note that in order to defeat the no—evidence   motions


for summary judgment filed by Unique, Pappas, Atkinson-Crawford, and Gibbons, appellants

were required to bring forth more than a scintilla of evidence to raise a genuine issue of material

fact on every element of each of its causes of action. RTLC AG Prods., Inc. v. Treatment Equip.

co.,   195 S.W.3d 824, 833 (Tex. App—Dallas 2006, no pet. In its response, Best One (lid not

address the challenged elements. Further. Best One did not direct the trial court to any page

number, quote, affidavit or e-mail within the attached ninety-eight pages of summary judgment

evidence to indicate where evidence was raised in support of any challenged element, “A party

responding to a no—evidence motion for summary judgment has the burden of pointing out to the

trial court where the issues raised in its response can be ft)und in its offered evidence.”

Parkchester Holdings, Inc. v. Carrier Corp., 2005 WL 995357, at *3 (Tex. App.—Dallas 2005,

no pet.) (mem. op.) (citing Shelton v. .Sargenr, 144 S.W.3d 113, 120 (Tex. App.—Fort Worth

2004, pet. denied); Guihrie v. Suiter, 934 S.W.2d 820, 826 (Tex. App.—Houston [1st Dist.]

1996, no writ)). The trial court was not required to search through the evidence attached to Best

One’s response to locate summary judgment evidence raising a genuine issue of material fact

without more specific guidance from Best One. See Shelton, 144 S.W.3d at 120; see also Blake

v. Intco   mv. of Texas, Inc., 123 S.W.3d 521, 525 (Tex. App.—San Antonio 2003, no pet.).
           We conclude Levine, Cantu, and Best One did not bring forth more than a scintilla of

probative evidence to raise a genuine issue of material fact on the challenged elements. A trial

court must grant a no-evidence summary judgment motion if the non-movant does not produce

evidence raising a fact issue on a challenged element. TEx. R. Civ. P. 166a(i); see RTLC AG




                                                  6
Produrt, 195 SW,3d at 82.             Therefore, we conclude summary judgment was proper as to

Ilnique and Pappas’ noevidence inol ion br summary judgment. and Atk insonCrawford and

Gibbons’ noevidence motion for summary judgment. Best One’s issues are overruled.

                                               CONCLUSION

         The   trial court   did not err in granting the motions for noevidence summary judgment

tiled by Unique. Pappas. AtkinsonCrawford, and Gibbons.           The trial court’s judgments are

alt irined.




                                                               ASSIGNED


11 1467F.P05




                                                  7
                                     (LL1IIrL Lil .1IILSlIL.i

                         ItftI! Ji1Lit1        Lii   (.LeX&I’.i   dl Ua1td
                                          JUDGMENT

LEONARD LEVINE AND HENRY                               Oii Appeal from the 19 1st Judicial District
CANTU. A PARTNERSHIP STYLED                            Court. Dallas County. Texas
BEST ONE, Appellants                                   Trial Court Cause No. 10-13075
                                                       Opinion delivered by Justice Richter,
No, 05-il -01 467-CV         V.                        Justices Lang-Miers and Myers
                                                       participating.
UNIQUE BEVERAGE COMPANY, DALE
PAPPAS. ATKINSON-CRAWFORD
SALES, CO., AND SCOTT GIBBONS,
Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees UNIQUE BEVERAGE COMPANY, DALE PAPPAS,
ATKINSON-CRAWFORD SALES, Co., and SCOTT GIBBONS recover their costs of this
appeal from appellants LEONARD LEVINE and HENRY CANTU, A PARTNERSHIP
STYLED BEST ONE.


                        th
                        19
Judgment entered this        day of March, 2013.




                                                      JUSTICE, ASSIGNED